  4:18-cr-03150-JMG-CRZ Doc # 42 Filed: 05/15/19 Page 1 of 1 - Page ID # 127



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,           WITNESS LIST

      vs.                                   Case No.    4:18CR3150
                                            Deputy:     Kathy Miller
SABAS RODRIGUEZ-CISNEROS,                   Reporter:   Rogene Schroder
                                            Date:       May 13-15, 2019
                       Defendant.

FOR PLAINTIFF:
 Name                                     Date
 Nicole Delgado                           05/13/2019
 Special Agent Andrew Vincik              05/14/2019
 Inv. Forrest Dalton                      05/14/2019
 Inv. Stephen Schellpeper                 05/14/2019
 Capt. Christopher Peterson               05/14/2019
 Inv. Kent Bauer                          05/14/2019
 James Sisneroz                           05/14/2019
 William E. Howell, Jr.                   05/14/2019
 Sgt. William Koepke                      05/14/2019




FOR DEFENDANT:
 Name                                     Date
